Ed. F. MgFaddin, Justice (concurring). I concur in the result reached in this case — i. e., that the litigation should be dismissed. But my reasons for such conclusion are far different from those contained in the opinion written by the Chief Justice; and I now state my reasons: I urged this Court to dismiss this case on April 4, 1952. At the hearing on that day facts, generally known, were stated and admitted in open court: (a) it was conceded that State employees, while drawing salaries from the State for their time, spent weeks going over the State checking to see if the names on the referral petitions were genuine; and (b) one of the plaintiffs’ attorneys stated: “The real style of this case should be ‘The Governor of the State of Arkansas v. John F. Wells’.” Thus, on April 4th, it became a matter of record that this case was not being prosecuted as a bona fide suit by the taxpayers, Ellis and Davidson, to determine the number of genuine signatures on the referral petitions: rather this case was being prosecuted by the State’s Chief Executive at the taxpayers’ expense in an effort by one partisan group to smear another partisan group, and at the same time to get matters so arranged that some State purchases could be made without having to have any competitive bidding. When the aforesaid admissions and declarations were made in open court, I reached the conclusion that this Court should not lend itself to any such campaign as was here attempted in the names of the plaintiffs. The Judicial Department should not allow itself to be used by the Executive Department in any such manner. I stated in open court on April 4th that it was evident to me that the case was not being prosecuted in the name of the real parties in interest, and that the case should be dismissed. I so voted at the consultation on April 4th; and I have all the time stood on that vote. Therefore I concur in the dismissal of this case.